10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:18-cv-05914-JLR Document 15-1 Filed 10/08/19 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

KAMALA 5. B.,
Case No, C18-5914 JLR-TLF
Plaintiff,
Vv. ORDER ADOPTING REPORT AND
RECOMMENDATION, REVERSING
COMMISSIONER OF SOCIAL SECURITY, DEFENDANT’S DECISION TO
DENY BENEFITS AND
Defendant. REMANDING FOR FURTHER
ADMINISTRATIVE PROCEEDINGS

 

 

 

 

The Court, having reviewed plaintiff's complaint, the Report and Recommendation of
Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and
recommendation, if any, and the remaining record, does hereby find and ORDER:
(1) the Court adopts the Report and Recommendation;
(2) the ALJ erred in her decision as described in the Report and Recommendation;
and |

(3) the matter is therefore REVERSED and remanded to the Commissioner for

‘Quon

James L. Rlobart
United States District Judge

further administrative vn. oye

5x4 Me.
Dated this 8th day of October. 2019,

ORDER ADOPTING REPORT AND
RECOMMENDATION, REVERSING DEFENDANT'S
DECISION TO DENY BENEFITS AND REMANDING FOR
FURTHER ADMINISTRATIVE PROCEEDINGS - 1

 

 
